United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                      June 14, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-60624
                          Summary Calendar


                  MAURICIO ALBERTO MELENDEZ-PARADA,

                                                           Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                           Respondent.



               Petition for Review of an Order of the
                     Board of Immigration Appeals
                             (A97 831 423)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mauricio Alberto Melendez-Parada, a citizen of El Salvador,

petitions for review of the order of the Board of Immigration

Appeals (BIA) affirming, without a written opinion, the decision of

the Immigration Judge (IJ) denying his application for asylum and

withholding of removal.   Although we ordinarily have authority to

review only the BIA’s decision, we review the IJ’s decision where,

as here, the BIA affirms the IJ’s decision without an opinion.

E.g., Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Melendez-Parada concedes the IJ correctly found his past

mistreatment by the MS gang in El Salvador did not rise to the

level of persecution.            He contends the IJ erred, however, by

failing to consider the probability of, and possible motivations

for, future persecution.

     Melendez-Parada does not meet his burden of showing, or even

allege,     fear   of   persecution      based    on    his      race,   religion,

nationality, membership in a particular social group, or political

opinion, as is required to obtain asylum.                See Majd v. Gonzales,

446 F.3d 590, 595 (5th Cir. 2006).             Rather, he seeks relief based

on his past encounters with a criminal gang and his fear of future

such encounters.

     The record indicates Melendez-Parada’s fear of persecution is

based solely on gang violence in his college town in El Salvador.

“[A]n applicant’s fear of persecution cannot be based solely on

general violence and civil disorder.”                  Id. (quoting Eduard v.

Ashcroft,    379 F.3d 182,    188   (5th    Cir.    2004))    (alteration    in

original).     Moreover, because the standard of proof required to

establish eligibility for withholding of removal is higher than

that required for asylum, “failure to establish eligibility for

asylum is dispositive of claims for withholding of removal”.                    Id.

                                                                  PETITION DENIED




                                        2